OPINION OF THE COURT BY
PERRY, J.
An order appointing respondent Long administrator de bonis non with the will annexed of the estate of E. W. Holt, deceased,, was made by the respondent judge on July 30, 1903. After ap peals from that order to this court had been noted and perfected by the present petitioners, and during the pendency of those appeals, the respondent judge, on motion of Long, issued an alternative order to Cartwright and Smith commanding them to* refrain from acting as administrator or trustee respectively, or in any other representative capacity, in the matter of the estate named, and to deliver forthwith to the alleged administrator de bonis non all property of the estate in their possession, or to-show cause to the contrary. The present petition was thereupon filed, praying that the respondents be prohibited from proceeding further in the attempt to compel an immediate delivery to Long of the possession, custody and contral of the property of the estate. A temporary writ was issued, with an order to show cause Avhy it should not be made perpetual.
Ey stipulation and at the request of the parties, decision in this matter has been withheld pending the determination of the appeals from the order appointing the administrator de bonis non. Those appeals having been this day decided favorably to the appellants, and the order of appointment having been reversed and set aside and the cause remanded with directions to deny the petition for the appointment, we take it that the circuit judge will not attempt to enforce his order and therefore dismiss-the petition now before us without prejudice.